Citation Nr: 1307223	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-49 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 2003 to October 2003, and from January 2004 to November 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision that denied service connection for PTSD.  The Veteran timely appealed.

The Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled for May 2, 2012.

The Board notes that, in November 2006 and June 2007 rating decisions, the RO denied service connection for PTSD.  Since then, additional service treatment records pertinent to the Veteran's claim were received by VA in June 2009, and the RO reconsidered the Veteran's claim on its merits.  In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the Veteran's current claim for service connection for an acquired psychiatric disability to include PTSD, as an original, rather than as a reopened, claim.  38 C.F.R. § 3.156(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Notice
 
It appears that the Veteran had moved his residency at least twice since filing his original claim for service connection; and that he may not have received actual notice at his current address, of the date, time, and place of VA examinations.  A review of the record indicates that notice regarding his April 2010 VA examination was sent to the wrong address.  As to the final rescheduled examination, the Veteran did not report for the September 2011 VA examination; however, there is no indication in the claims file that the Veteran was ever notified at his current address, of the date, time, and place of the VA examination. Under these circumstances, he should be afforded another opportunity to report for VA examinations.  

Records

VA had previously requested records of the Veteran's treatment at the Vet Center in New Bedford, Massachusetts.  The claims file does not contain any treatment records and/or summary of treatment from that facility dated after 2006.  An attempt must be made to obtain updated records and/or summary of treatment. 38 U.S.C.A. § 5103A(b)  (West 2002). 

PTSD
 
Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded the Global War on Terrorism Expeditionary Medal, among other awards and medals; and that his primary specialty was in small arms repair.  He served in Iraq from February 2004 to September 2004.

In August 2006, the Veteran described his activities in Iraq, and he indicated that he was on a security team in support of convoys.  Whenever the convoy encountered IED's (improvised explosive devices), the Veteran's unit would jump out of the truck and post security.  The Veteran indicated that this was not the safest action, in what seemed to be a mine field.  The Veteran indicated that he witnessed a truck directly ahead of his, hit a double-stacked mine, waiting for a medical evacuation for those injured, and seeing a body lying motionless.  He also described nightly mortar attacks at the base.

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

Under these circumstances, an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  


While the further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, make an attempt to obtain any of the Veteran's updated treatment records and/or summary of treatment since 2007, from the Vet Center in New Bedford, Massachusetts. 

2.  Obtain and associate with the Veteran's paper claims folder or Virtual VA file, VA treatment records for any psychiatric disability to include PTSD, dated from September 2006 to present.  

3. Furnish to the Veteran a letter providing timely notification regarding the date, time, and place of rescheduled VA examinations.  The letter should be sent to the Veteran's current address, as identified by him in correspondence received in July 2009.  A copy must be included in the claims file.

4.  Furnish the Veteran notice of the amended regulations regarding substantiating a claim for PTSD pursuant to 38 C.F.R. § 3.304(f)(3). 

5.  After completing the above development, to the extent possible, schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


